Citation Nr: 1746802	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as associated with exposure to asbestos.

2.  Entitlement to service connection for obstructive sleep apnea, to include as associated with exposure to asbestos.

3.  Entitlement to service connection for a respiratory disorder, to include as associated with exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to November 1970, including service aboard the U.S.S. Hollister.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In February 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  See Legacy Content Manager Documents (VBMS receipt date 3/6/2014).  

In March 2017, the Board remanded the Veteran's claims to obtain addendum medical opinions that considered lay statements made by the Veteran during the February 2014 hearing.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding of a nexus between the Veteran's obstructive sleep apnea and service or an incident of service origin, including asbestos exposure.  

2.  The preponderance of the evidence is against a finding of a nexus between a respiratory disorder and service or an incident of service origin, including asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea, to include as a result of exposure to asbestos, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a respiratory disorder, to include as a result of exposure to asbestos, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated July 2009, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Regarding sleep apnea, a March 2017 VA examiner opines that this disorder is less likely than not related to service.  The examiner states that sleep apnea is "caused by obesity and anatomic abnormalities of the upper airways" and "is NOT caused by asbestos exposure" (emphasis in original).  Also according to the examiner, "if the [Veteran] had significant sleep apnea related to service it would have manifest itself long before 2011."  The examiner notes the Veteran's lay statements regarding snoring and altered sleep, but indicates that these symptoms "are very vague and common complaints not specific for sleep apnea."  By noting these symptoms, the examiner substantively complied with the Board's prior remand instructions.  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  This opinion weighs against granting service connection for sleep apnea, to include as a result of exposure to asbestos.  

Regarding a respiratory disorder, a March 2017 VA examiner opines that this disorder is less likely than not related to service.  The main reason is that the Veteran's VA examination does not diagnose a respiratory disorder.  Consistent with this, during the February 2014 hearing, the Veteran stated that he has not been diagnosed with a lung condition.  Also according to the examiner, there is "no record of chronic bronchitis during his service or thereafter as a civilian."  The examiner notes that the Veteran had "hayfever and sinusitis while on active duty," but as already noted, there is no current diagnosis regarding these disorders.  Furthermore, the Veteran's "chest xray has no signs of asbestos exposure and asbestosis does not cause chronic bronchitis."  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  This opinion weighs against granting service connection for a respiratory disorder, to include as a result of exposure to asbestos.

In reaching these conclusions, the Board has considered the Veteran's lay testimony, including his February 2014 hearing testimony regarding in-service difficulties sleeping and in-service exposure to asbestos.  The Veteran is competent to testify regarding these matters because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   Unfortunately, the causation of sleep apnea and respiratory disorders are not subjects about which a lay witness can opine as to likely etiology.  Although the Board is sympathetic to the Veteran's condition, because the preponderance of the evidence is against service connection, the Board finds that service connection for obstructive sleep apnea and a respiratory disorder is not warranted.  


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as associated with exposure to asbestos, is denied.  

Entitlement to service connection for a respiratory disorder, to include as associated with exposure to asbestos, is denied.


REMAND

The March 2017 VA addendum opinion addresses the Veteran's lay statements about the use of salt tablets.  The opinion also addresses how long of a period of consumption of salt tablets would be required to cause hypertension.  However, the examiner was specifically asked to address the Veteran's statements that he experienced high blood pressure in the late 1970s and early 1980s, and he did not do so.  An addendum opinion is therefore required that addresses whether the Veteran's hypertension could be the result of in-service exposure to asbestos based on the Veteran's competent hearing testimony that he experienced high blood pressure in the late 1970s or early 1980s.  

VA treatment records to March 16, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 17, 2017 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from March 17, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Obtain a supplemental medical opinion pertaining to the etiology of the Veteran's hypertension.  If possible, the opinion should be authored by the same examiner that conducted the March 2017 VA examination.  If that examiner is not available, then it may be authored by a different physician.  The entire claims file must be reviewed in conjunction with the drafting of the opinion.  The examiner is asked to opine as to the following:     

a. Whether the Veteran has any current or previously-diagnosed hypertension; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hypertension was incurred in or aggravated by the Veteran's service, including but not limited to exposure to asbestos and excessive use of salt tablets.

In reaching these opinions, the examiner should address the Veteran's competent statements that he experienced high blood pressure in the late 1970s and early 1980s.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


